Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Examiner acknowledges applicants’ reply dated April 7, 2022, including arguments, amendments, and the addition of new claims 16 – 20.

Examiner acknowledges applicants’ amendments to claim 15, addressing the previously-made interpretation of the claim under 35 USC 112(f). The amendments to this claim render moot that interpretation, which is hereby withdrawn.

Claims 1 – 15 were previously rejected under 35 USC 102(a)(1) (as anticipated by Nath) and 35 USC 103 (as obvious by the combination of Nath and Zhu or Nath and Midgley). The substantive amendments made to independent claims 1, 12, and 15 overcome the prior art of record. In particular, Nath does not adequately disclose replicating a portion of the plurality of queries to form at least one warm-up query; or pausing the search service at the search node to prevent execution of the plurality of queries.

The previously-made prior art rejections are hereby withdrawn.

An updated search of the prior art did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed invention. The most relevant reference uncovered is Bitincka, et al., US PG-Pub. 2018/0196824. Bitincka discloses the use of distinct buckets of data as data sources for queries. These buckets are used similarly to the first and second indices of the instant invention; however, Bitincka does not address the claimed limitation of replicating a portion of the plurality of queries to form at least one warm-up query.

Independent claims 1, 12, and 15 are therefore allowed, and claims 2 – 11, 13 – 14, and 16 – 20, depending from allowed independent claims are similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167